DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          CHRISTIAN LOZANO,
                              Appellant,

                                      v.

 DEPARTMENT OF REVENUE, CHILD SUPPORT ENFORCEMENT and
                    DIANA LOZANO,
                       Appellees.

                                 No. 4D20-292

                           [February 10, 2021]

  Appeal from the State of Florida, Department of Revenue; L.T. Case Nos.
56180003043DR and CSE 2001340734.

   Christian Lozano, Port St. Lucie, pro se.

  Ashley Moody, Attorney General, Tallahassee, and Toni C. Bernstein,
Senior Assistant Attorney General, West Palm Beach, for appellee
Department of Revenue.

PER CURIAM.

    The appellant, Christian Lozano, appeals pro se the final administrative
support order rendered by the appellee, the Department of Revenue. The
appellant’s brief does not raise any issue with merit. Thus, we affirm the
support order without prejudice for the appellant to seek a modification of
the final administrative support order as set forth in section 409.2563(12),
Florida Statutes (2020), or a superseding order in the circuit court
pursuant to section 409.2563(10)(c), Florida Statutes (2020). See Feliciano
v. Dep’t of Revenue, Child Support Enf’t, 305 So. 3d 801, 803 (Fla. 4th DCA
2020).

   Affirmed without prejudice.

WARNER, CONNER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.